              Case 6:20-bk-03799-KSJ         Doc 22     Filed 07/08/20   Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

In re:

UNIVERSAL TOWERS CONSTRUCTION,                         CASE NO. 6:20-bk-03799-KSJ
INC.,                                                  Chapter 11

      Debtor.
______________________________________/

                       NOTICE OF FILING AMENDED DECLARATION
                          IN SUPPORT OF FIRST DAY MOTIONS

          Debtor, Universal Towers Construction, Inc., by and through its undersigned counsel,

hereby gives notice of filing the attached Amended Declaration of Lis Oliveira-Sommerville in

Support of Debtor’s First Day Motions.

          Respectfully submitted this 8th day of July, 2020.


                                                       /s/ Christopher R. Thompson
                                                       Eric S. Golden
                                                       Florida Bar No. 146846
                                                       Email: egolden@burr.com
                                                       Christopher R. Thompson
                                                       Florida Bar No. 93102
                                                       Email: crthompson@burr.com
                                                       BURR & FORMAN LLP
                                                       200 S. Orange Avenue, Suite 800
                                                       Orlando, FL 32801
                                                       Phone: (407) 540-6600
                                                       Fax: (407) 540-6601
                                                       Attorneys for Debtor


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 8, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system which will send electronic notice to all parties
registered to receive electronic notice.

                                                       /s/ Christopher R. Thompson
                                                       Christopher R. Thompson


43780206 v1
Case 6:20-bk-03799-KSJ   Doc 22   Filed 07/08/20   Page 2 of 5
Case 6:20-bk-03799-KSJ   Doc 22   Filed 07/08/20   Page 3 of 5
Case 6:20-bk-03799-KSJ   Doc 22   Filed 07/08/20   Page 4 of 5
Case 6:20-bk-03799-KSJ   Doc 22   Filed 07/08/20   Page 5 of 5
